Title: To James Madison from Jacob Cist, August 1808
From: Cist, Jacob
To: Madison, James



ca. August 1808

The Petition of Jacob Cist of the City and County of Washington and District of Columbia, Respectfully sheweth,
That your petitioner after much expence of time and labor in repeated trials in endeavoring to procure a better cheaper and more durable black color than those now in use, as a pigment, and as an ingredient in the manufacture of printing ink, as well for books, as for copper plates, &c, and generally for all the purposes to which lampblack, frankfort, and other blacks are usually applied, conceives that he has attained that desirable object in the application of Stone coal to that purpose, particularly the species known in this country by the name of Lehigh Coal found in the counties of Northampton, and Luzerne in the State of Pennsylvania, a specimen of which is herewith deposited; these uses to which said coal may be applied, your petitioner verily believes himself to be the original and sole discoveror of.
Your petitioner therefore requests that a patent may be granted unto him, his heirs, administrators and assigns, securing to him and them the exclusive right of using and vending to others to be used his said discovery, agreeably to the Act of Congress in such case made and provided.  And your petitioner &c

Jac. Cist

